HANSON, Senior District Judge,
concurring.
I write separately to express my concern over the remedy that will be required by this ruling. Although we have left the remedy unspecified, it will necessarily leave Phillips County, Arkansas, with a voting procedure that, at least temporarily, varies from that used in the rest of the state.1 This is a situation which I believe *1434courts should avoid whenever possible because the fragmentation of state law is a grave matter. There is, however, no way to avoid this situation in this case.
The Fourteenth and Fifteenth Amendments to the United States Constitution undeniably vest Congress and the Judiciary with the power to end any and all state voting procedures which abridge the rights of minority citizens to vote. City of Rome v. United States, 446 U.S. 156, 173-79, 100 S.Ct. 1548, 1559-63, 64 L.Ed.2d 119 (1979); South Carolina v. Katzenback, 383 U.S. 301, 323-27, 86 S.Ct. 803, 815-18, 15 L.Ed.2d 769 (1965). Congress, acting within the authority granted by these provisions of our Constitution, has mandated that no state voting procedure can be allowed to stand which “results” in the dilution of the voting strength of a traditionally disadvantaged racial group in “any state” or “subdivision” thereof. See 42 U.S.C. § 1973 (1982). I am bound to follow this mandate.
In this case, a most able and fair district judge has found inequalities which indicate a violation of this law in Phillips County, Arkansas. There is no doubt in my mind, that under the present factual situation, the primary run-off requirement dilutes the votes of Phillips County blacks in a manner proscribed by the Voting Rights Act. Further, I am not prepared to accept as a major premise in syllogistic argument the premise, which I believe underlies Judge Bright’s dissent, that there can be no injustice where majority vote rules.
I do not know that Congress, in its passage of the 1982 Amendments to the voting Rights Act and adoption of the “results” test, fully recognized that the statute as crafted would open the door to the fragmentation of state law when a statewide law is shown to result in a dilution of minority voting strength in only one subdivision of a state. I assume, however, that Congress did intend the natural consequences of its actions. If they did not, it is up to Congress to act pursuant to their wisdom to change the law — not this court. Thus, because the people of this country, through the Congress and the Constitution, have decreed that no state voting procedure can be allowed to stand which results in the dilution of the voting rights of racial minorities in a subdivision of a state, I join in striking down the application of the law at issue in Phillips County.
I harbor no illusions that this ruling enforcing the Voting Rights Act will dissolve the racial prejudice which continues to haunt Phillips County. There are problems in social and political human relations which defy solution by legislative action. And, as noted by Justice Holmes, legislative efforts to solve these problems often create uncertainties over which judges, with all their frailties, labor. Racial problems, are now, and have been, one of these most difficult areas of concern. Thus, although I join in striking down the barrier in this case, it seems to me that such problems can only be truly “solved” by time, patience, and most importantly, education.
My study and research on this matter does not disclose a perfect precedent for that action which we take today.

. It appears that the district court may receive some guidance on the potential breadth of the remedy available in this case by the ultimate disposition of Spallone v. United States, 856 F.2d 444 (2nd Cir.1988), cert. granted, -U.S.-, 109 S.Ct. 3211, 106 L.Ed.2d 562 (1989).